Citation Nr: 1546398	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  04-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected posttraumatic stress disorder (PTSD) or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board previously remanded this matter for additional development in August 2006, February 2008, and December 2010.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claim on appeal.

Following review of the claims file and examination of the Veteran, a May 2009 examiner opined that the Veteran's "coronary artery disease was at least as likely  as not aggravated by his PTSD and anxiety, although the examiner is unable to quantify the degree of aggravation..."  While the examiner noted that the Veteran's anxiety and coronary artery disease were both long standing, she did not opine as to whether the Veteran's psychiatric condition caused his hypertension.  Moreover, it is unclear whether the aggravation opinion, which specifically noted coronary artery disease, was intended to cover the Veteran's hypertension claim as well.

An addendum opinion was provided in September 2009 that specifically addressed the claim on appeal.  At that time, the examiner offered an opinion that the Veteran's cardiovascular conditions and other risk factors did not cause his PTSD.  She further noted that the Veteran's psychiatric condition might cause a "certain elevation of blood pressure, but no aggravation level or baseline level can be described..."  Ultimately, the addendum opinion did not address whether the Veteran's hypertension was caused by PTSD, and provided an unclear opinion as to       whether the Veteran's PTSD aggravated the Veteran's hypertension beyond     natural progression.

Secondary service connection may be established for a disability that is caused 
by a service connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002).  

The Board also notes that an opinion has never been obtained regarding any possible relationship between the Veteran's hypertension, and has presumed exposure to herbicides while serving in the Republic of Vietnam.  Given the foregoing, the Board finds that an additional opinion is necessary.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c)    (West 2014).

In providing the requested opinions, the examiner should note that the mere fact that a condition is not presumed by VA to have been caused by herbicide exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate      to "permit the denial of direct service connection simply because there is no presumptive service connection.").  Rather, if the condition is linked to service or to herbicide exposure by probative medical opinion, service connection can be granted.  

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since June 2015 with the claims file.

2. After the above has been completed to the extent possible, forward the Veteran's claims file to a        VA physician to obtain opinions concerning the relationship between the Veteran's hypertension       and service or his service-connected PTSD.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.

Following a review of the claims file and electronic VA treatment records, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to his military service, to include his exposure to herbicides (Agent Orange) therein?  The examiner should explain the reasons for the conclusion reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.  

b. If the Veteran's hypertension is not related to his exposure to herbicides in service, is the hypertension at least as likely as not caused    by the Veteran's service-connected PTSD?  Please explain why or why not.  In rendering the opinion the examiner should note that while the Veteran was not diagnosed with PTSD until 2003, he was treated for anxiety symptoms shortly after his separation from service        and well before he was diagnosed with hypertension.  

c. If the Veteran's hypertension was not caused by the Veteran's service-connected PTSD, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected PTSD?  Please explain why or why not. 

d. If the hypertension was permanently worsened beyond normal progression by the service-connected PTSD (aggravated) the examiner should attempt to quantify the extent of aggravation.  The rationale for the opinions should be provided.  

3. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought      on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




